Exhibit 10.1

 

[g86852kkimage002.jpg]


RESTRICTED STOCK AGREEMENT

 

 

GRANTED TO

 

GRANT DATE

 

NUMBER OF SHARES
OF COMMON STOCK

 

PURCHASE PRICE
PER SHARE

 

SOCIAL SECURITY
NUMBER

 

 

 

            , 200  

 

 

 

 

$       .    

 

 

 

 

1.        The Grant.  Alliant Techsystems Inc., a Delaware corporation (the
“Company”), hereby grants to the individual named above (the “Employee”), as of
the above Grant Date, the above Number of Shares of Common Stock of the Company
(the “Shares”) on the terms and conditions set forth in this Restricted Stock
Agreement (this “Agreement”) and in the Alliant Techsystems Inc. 1990 Equity
Incentive Plan (the “Plan”).

 

2.        Restricted Period.  The Shares are subject to the restrictions
contained in this Agreement and the Plan for a period (the “Restricted Period”)
commencing on the Grant Date and ending as to 100% of the Shares on the third
anniversary of the Grant Date or, if earlier, upon the Employee’s death, 
Disability (as defined in the Plan), or involuntary layoff, as provided in
Paragraph 4 below.

 

3.        Restrictions.  The Shares shall be subject to the following
restrictions during the Restricted Period:

 

(a)                    The Shares shall be subject to forfeiture to the Company
as provided in this Agreement and the Plan.

 

(b)                   The Shares may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of during the Restricted Period. 
Neither the right to receive the Shares nor any interest under the Plan may be
assigned by the Employee, and any attempted assignment shall be void.

 

(c)                    The Shares will be issued in the Employee’s name, either
by book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company.  The Shares
shall be restricted from transfer and shall be subject to an appropriate
stop-transfer order.  If any certificate is issued, the certificate shall bear
an appropriate legend referring to the restrictions applicable to the Shares. 
If any certificate is issued, the Employee shall be required to execute and
deliver to the Company a stock power relating to the Shares as a condition to
the receipt fo this award of Restricted Stock.

 

(d)                   Any securities or property (other than cash) that may be
issued with respect to the Shares as a result of any stock dividend, stock
split, business combination or other event shall be subject to the restrictions
and other terms and conditions contained in this Agreement.

 

(e)                    The Employee shall not be entitled to receive any Shares
prior to the completion of any registration or qualification of the Shares under
any federal or state law or governmental rule or regulation that the Company, in
its sole discretion, determines to be necessary or advisable.

 

4.        Forfeiture.  In the event of the Employee’s Termination of Employment,
other than by reason of death, Disability or involuntary layoff prior to the end
of the Restricted Period, the Employee’s rights to all of the Shares shall be
immediately and irrevocably forfeited.  In the event of the Employee’s
Termination of Employment by reason of death, Disability or involuntary layoff
prior to the end of the Restricted Period, the restrictions with respect to all
of the Shares shall lapse and the Shares shall become nonforfeitable as of the
date of such Termination of Employment.

 

5.        Rights.  Upon issuance of the Shares, the Employee shall, subject to
the restrictions of this Agreement and the Plan, have all of the rights of a
stockholder with respect to the Shares, including the right to vote the Shares
and receive any cash dividends and any other distributions thereon, unless and
until the Shares are forfeited.

 

6.        Income Taxes.  The Employee is liable for any federal, state and local
income or other taxes applicable upon the grant of the Restricted Stock, the
lapse of the restrictions on the Shares or the subsequent disposition of the
Shares, and the Employee acknowledges that he or she should consult with his or
her own tax advisor regarding the applicable tax consequences.  Upon the lapse
of the restrictions on the Shares, the Employee shall promptly pay to the
Company in cash, and/or the Company may withhold from the Employee’s
compensation or from the Shares an amount necessary to pay, all applicable taxes
required by the Company to be withheld or collected upon the lapse of the
restriction of the Shares.

 

7.        Deferral of Shares.  Notwithstanding any provisions of this Agreement
to the contrary, the Personnel and Compensation Committee of the Company’s Board
of Directors may unilaterally defer payment of the Restricted Stock pursuant to
and in accordance with the terms of the Company’s Nonqualified Deferred
Compensation Plan (the “NDCP”) and, in such event, the Shares shall be forfeited
by the Employee and transferred to and reacquired by the Company, and the value
of such Shares and any subsequent payment of such value shall be governed by the
terms of the NDCP.

 

8.        Acknowledgment.  This award of Restricted Stock to the Employee shall
not be effective until the Employee dates and signs the form of Acknowledgment
below and returns to the Company a signed copy of this Agreement and, if
reqeusted by the Company, the stock power required by Paragraph 3 above.  By
signing the Acknowledgment, the Employee agrees to the terms and conditions of
this Agreement and the Plan and acknowledges receipt of a copy of the Prospectus
related to the Plan.

 

ACKNOWLEDGMENT:

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

 

EMPLOYEE’S SIGNATURE

 

 

 

 

 

 

 

 

DATE

 

Daniel J. Murphy

 

 

Chairman & Chief Executive Officer

 

 

 

SOCIAL SECURITY NUMBER

 

 

 

--------------------------------------------------------------------------------